Citation Nr: 1400224	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-31 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for contusion of the brain manifested by left hyperreflexia.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1961 to April 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The Board notes that, in his October 2009 notice of disagreement (NOD), the Veteran essentially raised a new claim for a TDIU.  As discussed in detail below, this new claim for a TDIU is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In the August 2012 supplemental statement of the case (SSOC), the Agency of Original Jurisdiction (AOJ) reported review of VA medical records dated to August 2012.  A review of the Veteran's Virtual VA electronic file reflects VA outpatient records dated to August 15, 2013.  This evidence has not been considered by the AOJ.  However, as these records are not pertinent to the issue on appeal, a waiver of this evidence is not necessary in order for the Board to proceed to adjudicate this appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The matter of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected brain contusion has been manifested by subjective complaints of mild memory loss and some difficulty concentrating, with very occasional dizziness; there has been no diagnosis of dementia and no showing of purely neurologic symptoms; the service-connected traumatic brain injury (TBI) is manifested by, at worst, mild impairment in the facets of cognitive impairment and subjective symptoms of a TBI due to such symptoms as memory, attention, concentration and executive functions, without objective evidence on testing.

2.  Resolving doubt in the Veteran's favor, from March 26, 2009, his complaint of left upper extremity numbness and weakness, as a residual of his service-connected brain contusion, is analogous to not more than mild incomplete paralysis of the lower radicular group.

3.  Resolving doubt in the Veteran's favor, from March 26, 2009, his complaint of left facial numbness, as a residual of his service-connected brain contusion, is manifested by subjective complaints of pain, numbness, and chewing difficulties, but is clinically shown to be analogous to not more than moderate incomplete paralysis of the seventh cranial nerve affecting only the left side of the face.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 percent for residuals of a brain contusion have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8045 (2013).

2.  From March 26, 2009, the criteria for a separate evaluation of 20 percent, but no higher, for mild incomplete paralysis of the left lower radicular group, as a residual of service-connected brain contusion, have been met.  38 U.S.C.A. § 1155, 5103, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8512 (2013).

3.  From March 26, 2009, the criteria for a separate evaluation of 10 percent for loss of sensation of the left side of the face, as a residual of service-connected brain contusion, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8207 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability had worsened in severity would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the Veteran was sent a letter in March 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The March 2009 letter provided notice as to how VA assigns an appropriate disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  As noted, the Veteran's Virtual VA electronic file does reveal VA treatment records, dated to August 2013, also considered by the Board in the increased rating claim on appeal, as discussed in the Introduction.

The Veteran was afforded VA examinations in April and June 2009 and June 2012 in conjunction with his claim and the examination reports are of record.  The examination reports are adequate for rating purposes.  The records satisfy 38 C.F.R. § 3.326 (2013). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations, and his oral and written statements in support of his claim.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.

In determining whether an increased rating is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Contentions

In his October 2009 NOD, the Veteran reported having anxiety, irritability, impaired muscles and atrophy, memory loss, and impaired vision.  He got lost in unfamiliar surroundings and had problems understanding physician's questions.  The Veteran stated that he was totally unable to work due to his disability, was unable to obtain employment because of the liability of his symtoms, and that employers would not hire him.

During his August 2013 Board hearing, the Veteran testified to experiencing left arm and face numbness and tingling since his initial injury in service and said his whole left side was numb, all the way down.  See Board hearing transcript at pages 3-5.  The Veteran frequently felt fatigued as the day progressed but denied having headaches or blurred vision.  Id. at 7.  He had dizziness, particularly if he leaned over and straightened up quickly, that occurred once or twice a week.  Id. at 7-8.  The Veteran slept well as long as he used prescribed medication.  Id. at 8.  He got frustrated at times.  His wife noted that he had some memory and concentration problems but was unsure if they were age-related.  Id. at 5. 

In a December 2012 written statement, the Veteran reported that he continued to have stumbling spells with worsening memory problems.  The left side of his face, that was initially injured in service constantly tingled and hurt.  His left jaw hurt so much that at times he was barely able to open his mouth.

Legal Criteria

The present appeal involves the Veteran's claim that the severity of his service-connected brain contusion warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2013).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2013); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The Veteran's statements describing the symptoms of his service-connected brain contusion disability are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

By way of history, the record shows that, in a February 1966 rating decision, the RO granted service connection for residuals of a brain contusion manifested by left hyperreflexia and defective hearing.  A 10 percent rating was assigned under Diagnostic Code 8045-8510-8512.  A separate noncompensable rating was assigned for bilateral perceptive hearing loss.  Then, in an August 2005 rating decision, the RO characterized the Veteran's disability as residuals of a brain contusion manifested by left hyperreflexia and continued the 10 percent rating under Diagnostic Code 8045-8512.  A separate 10 percent rating was granted for perceptive bilateral hearing loss. 

The RO received the Veteran's current increased rating claim for his TBI on March 26, 2009. 

Effective October 23, 2008, the protocol for evaluating TBI was revised.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  See 38 C.F.R. § 4.124, Note (5) (2013).  

As revised effective October 23, 2008, Diagnostic Code 8045 addresses three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

The rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

The rater is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Also for consideration is the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  The rater is to assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the rater shall assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, the rater shall assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.  

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id. 

Facts and Analysis

In support of his claim, the Veteran provided personnel and medical records from the Tennessee Valley Authority (TVA) and private practitioners, dated from 1996 to 2000.  In a December 1999 record, he reported dizziness and paranoia/anxiety type behavior due to military head injury.  

The April to November 2000 records reveal that the Veteran worked as a truck driver for the TVA, and was referred for a safety and fitness evaluation to determine if he was fit for duty in April 2000, as he had complaints of dizziness and some paranoia/anxiety-type behaviors due to head injury in service.  An October 2000 record indicates that he was prepared to return to work and attributed his previous anxiety episodes to sleep deprivation and stress related to job performance.  He underwent counseling and was cleared to return to full duty in November 2000.  

VA and non-VA medical records, dated from April 2008 to August 2013, include the Veteran's complaints of left arm and left face numbness.  The records reflect his treatment for various physical ailments, including diagnoses of carpal tunnel syndrome and diabetes mellitus.

In April 2009, the Veteran underwent VA brain and spinal cord and neurological examination and the physician-examiner diagnosed severe brain injury and memory loss "from whatever cause."  In June 2009, he underwent VA neurological examination and paresthesias of the left arm and leg were diagnosed by the physician-examiner.  When examined by a VA physician assistant in June 2012, a mild (possibly moderate) TBI was diagnosed.





Brain Contusion Residuals

After considering the findings of the June and April 2009 and June 2012 VA examination reports, the Board concludes that the criteria set forth above do not enable a higher rating, as will be discussed below.

The Veteran has consistently complained of some memory loss.  However, the manifestations have reportedly been mild and not confirmed on objective testing.  On VA examination in April 2009, the examiner reported that the Veteran had memory loss "from whatever cause." However, in June 2009, there was no evidence of memory loss or concentration problems.  On objective testing during his VA examination in June 2012, there was no evidence of memory loss, loss of executive function, or inattention.  Hence, his level of impairment in this facet is no more than 1.  

Judgment, motor activity and visual spatial orientation were normal on VA examinations in April and June 2009 and June 2012, and there is no other evidence of record showing otherwise, although cerebellar examination in April 2009 was abnormal in that the Veteran missed touching his finger to his nose.  Nevertheless, the June 2009 VA examiner reported normal motor activity and visual spatial orientation.  Hence, the level of impairment in these facets is no more than 1. 

The Veteran has consistently been oriented to person, time, place and situation on examination, and there is no evidence of any dysfunction in his communication skills.  While he complained of anxiety and irritability, as noted in his October 2009 NOD, there is no evidence of record showing that he has ever had any inappropriate social interactions.  In fact, the June 2009 VA examiner reported that social interaction was routinely appropriate.  The level of impairment is 0.

The Veteran has complained of dizziness that he associated with arising rapidly from a lowered or sitting position, to a standing one that occurred once or twice a week.  However, there is no evidence that these symptoms have interfered with work.  Presumably, they might interfere with work, but they do not require rest on any days or cause even mild difficulty.  The level of impairment from these factors would be no more than 1.

Although a history of anxiety has been reported, the Veteran has voiced no complaints with regard to these conditions, other than in his October 2009 NOD, and there is no other evidence of neurobehavioral effects.  There has also been no reported impairment in communication.  The level of impairment from these factors is, therefore, 0.  There have been no findings or complaints of altered consciousness. 

Accordingly, as the Veteran's level of impairment for all of the categories listed in the current version of Diagnostic Code 8045 does not exceed level 1; a rating in excess of 10 percent under the current version of Diagnostic Code 8045 may not be assigned. 

Left Upper Extremity and Left Face Numbness 

The evidence also demonstrates that the Veteran has repeatedly complained of left upper extremity weakness and numbness and left facial numbness.  These are to be rated as impairment of the peripheral nerves, in degrees of mild, moderate, moderately severe, severe and complete.  See e.g. 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

With respect to diseases of the peripheral nerves, the term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Left Upper Extremity

The Veteran's complaints of left upper extremity weakness and numbness are analogous to impairment of the lower radicular group, manifesting as lost use of the fingers and wrist.  Id., 38 C.F.R. § 4.124a, Diagnostic Code 8512.  Under this code section, a 20 percent rating is warranted for mild, incomplete paralysis, and a 40 percent rating is warranted for moderate, incomplete paralysis.

The April 2009 VA examiner noted the complaints of occasional numbness and tingling in the left hand and right arm and reported objective findings of decreased sensation to light touch in the left upper and lower extremities.  The June 2009 VA examiner also reported findings of paresthesias in the left arm and leg and, in June 2012, the VA examiner reported a normal sensory examination but found "some weakness" of the left upper extremity.  

The April 2009 VA examiner noted prior clinical findings included cervical herniated nucleus pulposus (HNP) and that the Veteran said he was told that his upper extremity numbness was due to the HNP.

The 2009 VA physician examiners noted that, in November 2004, the Veteran was evaluated for complaints of left face and upper extremity weakness and a computed tomography (CT) scan of his head showed a possible very small acute infarct in the area of his symtoms for which a magnetic resonance image (MRI) was advised.  According to the June 2009 VA examiner, a February 2005 MRI showed minimal white matter changes that were nonspecific and thought probably due to chronic ischemic disease.  In June 2012, the VA physician assistant speculated that the Veteran possibly had a stroke, though such was not reported by the VA physicians in 2009.

Affording the Veteran all benefit of the doubt, the Board finds that his left upper extremity are complaints are analogous to mild incomplete paralysis of the lower radicular group, as of March 26, 2009.  See 38 C.F.R. § 4.124a, Diagnostic Code 8512.  The Board further finds that the minimal level of impairment shown does not rise to that which may be considered moderate.  The Board concludes that the schedular criteria for a mild disability rating, but no more, under Diagnostic Code 8512 have been met as of March 26, 2009.  Accordingly, a 20 percent evaluation is assigned from that date.



Left Face

The evidence also demonstrates that the Veteran has repeatedly complained of left face tingling and numbness.

Diagnostic Codes 8205, 8207, 8209-8212 govern the cranial nerves.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8205, complete paralysis of the fifth cranial nerve warrants a 50 percent rating, severe incomplete paralysis warrants a 30 percent rating, and moderate incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  These ratings are dependent on the relative degree of sensory manifestation or motor loss.  Id., Note. 

Diagnostic Code 8207 provides that complete paralysis of the seventh cranial nerve warrants a 30 percent rating, severe incomplete paralysis warrants a 20 percent rating, and moderate incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  These ratings are dependent on the relative loss of innervations of facial muscles.  Id., Note.

The Veteran's complaints of left facial numbness and jaw pain are analogous to impairment of the seventh (facial) cranial nerve.  Id., 38 C.F.R. § 4.124a, Diagnostic Code 8207.  Under this code section, a 10 percent rating is warranted for moderate, incomplete paralysis, and a 20 percent rating is warranted for severe, incomplete paralysis.

The Board observes that the November 2004 VA CT scan report includes the Veteran's complaint of numbness and tingling and his account of having a couple of these episodes in the past.

The April 2009 VA examiner noted complaints of numbness and tingling in the left maxillary area and left neck and objective findings of dysesthesias with no atrophy although all cranial nerves were intact.  The June 2009 VA examiner reported the left face numbness; and the June 2012 VA examiner also noted complaints of tingling in the face for years and reported no cranial nerve dysfunction.  

Here, the Board is left with subjective complaints of left face numbness and clinical findings of dysesthesias with intact cranial nerves.  

Giving the Veteran all benefit of the doubt, the Board finds that his left face complaints are essentially commensurate with moderate, incomplete paralysis of the seventh (facial) cranial nerve, as of March 26, 2009.  See 38 C.F.R. § 4.124a, Diagnostic Code 8207.  The Board further finds that the extremely minimal level of impairment shown does not rise to a level that may be considered severe.  The Board concludes that the schedular criteria for a moderate disability rating, but no more, under Diagnostic Code 8207 are met as of March 26, 2009.  Accordingly, a 10 percent evaluation is assigned from that date.

Extraschedular and Other Considerations

The Board has also considered whether the Veteran's service-connected TBI disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the Board has considered Mittleider and attributed all potentially service-connected symtoms to his service-connected TBI disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's disability include mild memory loss and concentration difficulty with occasional dizziness, and left upper extremity and left face numbness.  The rating schedule contemplates these symptoms.  Diagnostic Codes 8045, 8207, 8512.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. at 447.  The matter of entitlement to a TDIU is addressed in the remand, below.

Further, in view of the holding in Hart and, based upon the record, the Board finds that at no time since the Veteran filed his most recent claim for an increased rating has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

A rating in excess of 10 percent for residuals of a brain contusion is denied.

A separate rating of 20 percent, but no higher, for mild incomplete paralysis of the Veteran's left upper extremity (left lower radicular group) is granted from March 26, 2009, but no earlier, subject to the laws and regulations governing the award of monetary benefits.

A separate rating of 10 percent, but no higher, for moderate, incomplete paralysis of the Veteran's left side of the face (seventh facial cranial nerve) is granted from March 26, 209, but no earlier, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Further, in Rice v. Shinseki, 22 Vet. App. at 447, the court held that TDIU claim is part of an increased rating claim when such claim is raised by the record.  In his October 2009 NOD, the Veteran reported that he was "totally unable to work" due to his disabilities and was unable to obtain employment because of his "liability" to an employer.  Therefore, the issue of a TDIU is raised by the record and the issue is properly before the Board. 

Having determined that the issue of TDIU is properly before the Board, it finds that further development is necessary prior to adjudicating the claim. 

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

The record shows that the appellant is currently unemployed.  He alleges that his service-connected disabilities prevent him from obtaining gainful employment.  

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities would be sufficient to preclude gainful employment.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013), even considering the Board's action herein.  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Nashville, dated since August 2013, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a requisite VCAA letter regarding his claim of entitlement to a TDIU.

2. Ask the Veteran to complete an application for a TDIU.

3. Obtain all medical records regarding the Veteran's treatment at the VAMC in Nashville, dated since August 2013, and from any additional VA and non-VA medical provider identified by him.  

If any requested records cannot be obtained, the Veteran must be notified of the attempts made and of what additional actions will be taken with regard to his claim. 

4. After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities (mild incomplete paralysis of the left lower radicular group as a residual of a brain contusion, evaluated herein as 20 percent, moderate, incomplete paralysis of the Veteran's left side of the face as a residual of a brain contusion, evaluated herein as 10 percent disabling, residuals of a brain contusion, rated 10 percent disabling, and perceptive bilateral hearing loss, also rated as 10 percent disabling) on his employability.  The claims folder, including this remand, should be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

a. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected residuals of a brain contusion, mild incomplete paralysis of the left lower radicular group as a residual of a brain contusion, moderate, incomplete paralysis of the Veteran's left side of the face as a residual of a brain contusion, and perceptive bilateral hearing loss would be sufficient to preclude him from securing and following gainful employment for which his education and occupational experience would otherwise qualify him.

b. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

c. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

d. The examiner should provide a reason for all opinions rendered. 

5. If, after completion of the above, the Veteran's percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of Compensation & Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

6. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


